DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent Publication No.2020/0344773 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Ahn discloses a wireless communication terminal, the terminal comprising: a processor; and a communication unit, wherein the processor is configured to: transmit buffer status information used for scheduling uplink transmission, wherein the buffer status information includes a first access class set field and a second access class set field of a stored uplink data, receive trigger frame soliciting the uplink transmission, perform the uplink transmission based on the trigger frame, wherein each of the first access class set field and the second access class set field indicates one or more access classes corresponding to the uplink data.

Claim18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent Publication No.2020/0344773 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Ahn discloses wherein the buffer status information further includes a first size subfield and a second size subfield related to the stored uplink data, and wherein each of the first size subfield and the second size subfield indicates a size of a queue in which the stored uplink data is stored.

Claim19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent Publication No.2020/0344773 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Ahn discloses wherein the first size subfield indicates a size related to uplink data corresponding to a first access class set field, and wherein the second size subfield indicates a size related to uplink data corresponding to the second set field.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent Publication No.2020/0344773 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Ahn discloses
wherein the first size subfield indicates a size of a first queue in which the uplink data is stored according to the first access class set field, and wherein the second size subfield indicates a size of a second queue in which the uplink data is stored according to the second access class set field.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent Publication No.2020/0344773 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Ahn discloses
wherein the first size subfield and the second size subfield are used for multi-user uplink transmission scheduling of the base wireless communication terminal.

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent Publication No.2020/0344773 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Ahn discloses wherein the one or more access classes indicated by the second access class set field are different from the one or more access classes indicated by the first access class set field.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent Publication No.2020/0344773 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Ahn discloses a wireless communication method of a wireless communication terminal, the method comprising: transmitting buffer status information used for scheduling uplink transmission, wherein the buffer status information includes a first access class set field and a second access class set field of a stored uplink data; receiving trigger frame soliciting the uplink transmission; and performing the uplink transmission based on the trigger frame, wherein each of the first access class set field and the second access class set field indicates one or more access classes corresponding to the uplink data.

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent Publication No.2020/0344773 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Ahn discloses wherein the buffer status information further includes a first size subfield and a second size subfield related to the stored uplink data, and wherein each of the first size subfield and the second size subfield indicates a size of a queue in which the stored uplink data is stored.

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent Publication No.2020/0344773 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Ahn discloses wherein the first size subfield indicates a size related to uplink data corresponding to a first access class set field, and

wherein the second size subfield indicates a size related to uplink data corresponding to the second set field.

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent Publication No.2020/0344773 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Ahn discloses
wherein the first size subfield indicates a size of a first queue in which the uplink data is stored according to the first access class set field, and wherein the second size subfield indicates a size of a second queue in which the uplink data is stored according to the second access class set field.

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent Publication No.2020/0344773 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Ahn discloses wherein the first size subfield and the second size subfield are used for multi-user uplink transmission scheduling of the base wireless communication terminal.
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent Publication No.2020/0344773 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Ahn discloses
wherein the one or more access classes indicated by the second access class set field are different from the one or more access classes indicated by the first access class set field.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3100. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463